Baktol, C. J.,
delivered the opinion of the Court.
The facts of this case are as follows : Savin, the appellant, distrained the goods of John Bond for rent, Bond sued out a writ of replevin from a justice of the peace, and executed a replevin hond with J. Jesse Moore as surety in the penal sum of §150. The justice of the peace rendered a judgment in the replevin suit in favor of Bond, the plaintiff, Savin, appealed, and the Circuit Court for Washington County reversed the judgment of the justice of the peace, and rendered a judgment in favor of Savin, de retorno habendo of the property, valued at §75 and costs.
On the 17th day of September 1877, Savin the appellant instituted this suit on the replevin bond against Bond and Moore.
Five pleas were filed by the defendants, which need not he particularly stated, as by the agreement of the parties, all errors in pleading were waived.
The plaintiff having proved the execution of the hond, and that the appraised value of the property mentioned in the recital of the hond, and which had been taken in the distress proceedings therein referred to, was $74.85, rested his case. Whereupon the defendants to support the issues on their part joined, read in evidence the record of proceedings in the Supreme Court of the District of Columbia, which record at length is omitted by consent, and the •following statement of facts in lieu thereof, is taken and accepted, to wit:
On the 26th day of May 1877, the Chesapeake and Ohio Canal Company, commenced an action by way of foreign attachment against Savin, the appellant, in the Supreme Court of the District of Columbia, claiming the *230sum of $143.75, to be due it from tbe said Savin. Process was issued against Savin, and was returned “cannot be found.” On tbe same day, a writ of attachment was also issued, to affect the rights and credits of Savin, in the hands of the garnishees. The writ, together with interrogatories, was duly served on Bond and Moore on the same day. On the 6th day of June 1877, Moore filed his answer to the writ and interrogatories, and confessed his indebtedness to Savin in the sum of $94.34, adding “I being security on replevin bond for John Bond for said amount, P. O. Savin distrained John Bond's property for rent; said Bond replevied his goods, and P. C.-Savin appealed to Court, and there had a decision in his favor.”
And on the same day, (June 6- 1877,) John Bond, the other garnishee, also filed his answer thereto, stating “ I am indebted to P. C. Savin in the sum of $94.34.”
On the 31st day of December 1877, the following judgment was entered by said Court: “ It appearing to tbe Court, that though the defendant was duly notified of the pendency of this suit by publication, he has not entered his appearance therein. And it appearing that the defendant is indebted to the plaintiff in the sum of $143.75, with interest from 15th November 1876, besides costs. And it. appearing by the answer of the said garnishee Bond, that he is indebted to the said defendant in the sum of $94.35, and no cause having been shown to the contrary : It is considered by the Court, that said sum of $94.35 of the defendant’s, so attached hy the Marshal as aforesaid, be and the same is hereby condemned in the hands of said garnishees, towards the satisfaction of the plaintiff’s above demand and costs ; and that the plaintiff have execution thereof against the said garnishee, which said judgment was duly entered, according to the rules of said Court.”
The following statement of facts was agreed upon, as if they were given in evidence hy competent testimony.
*231“ That the money for which Bond, confessed judgment of condemnation, as per record from District of Columbia, offered in evidence by defendants, was money which was payable hv Bond to said Savin, as appears by papers in Ño. 6 appeals, March T. 1811, which are to be admitted in evidence to show value of property seized by the distress, and for all other purposes pertinent to the trial of this cause; that at the time of said judgment of condemnation, confessed by Bond as aforesaid, the Canal Company was indebted to Bond as an employé, (subject to exception by the plaintiff as to its admissibility,) and that the Canal Company retained from the wages and pay of Bond, with his consent, enough to pay said judgment of condemnation and costs; it is admitted that the defendant can prove that the debt sued for in this action, is the same debt or credit that was seized in the attachment proceeding; and, if the Court shall regard this offer as admissible and competent in this action, it shall he regarded as a fact proved in the cause ; but the plaintiff does not admit or agree that it is competent or admissible evidence, and reserves his right to object to the same. It is further agreed that the defendants, Moore and Bond, and the plaintiff Savin, are each and all citizens and residents of the State of Maryland, and that they were such before and at the’time of contracting the debt or obligation sued for in this action, and at the time said attachment was issued and laid, and that the said debt or obligation was, and is payable in Maryland.”
Upon this statement of facts the plaintiff offered two prayers as follows :
1st. That the plaintiff is entitled to recover, notwithstanding the record of proceedings in attachment in the Supreme Court of the District of Columbia, read in evidence by the defendants, and the other evidence in the cause.
2nd. That the said record of proceedings and judgment of condemnation in the Supreme Court of the District of *232Columbia, constitutes no defence to this action, and the plaintiff is entitled to recover the' appraised value of the property replevied, as shown by the appraisers, according to the agreed statement of tacts.
. These prayers were refused by the Circuit Court, and the prayer of the defendants was granted, instructing the jury that upon the agreed statement of facts, and the record from the District of Columbia, given in evidence, the plaintiff is not entitled to recover, if the jury find such record offered in evidence is correct.
It is provided by the Code, Art. 10, sec. 37, (Revised Code, p. 675, sec. 16,) that “Anyjudgment of condemnation against a garnishee and execution thereon, or payment by such garnishee, shall be. sufficient, and pleadable in bar in any action brought against him by the defendant in the attachment, for or concerning the property or credits so condemned.”
In this case, it appears that the judgment of condemnation was paid to the Canal Company by Bond, one of the defendants.
This was as effective as if the same had been paid by Bond and Moore ; and if the judgment of. condemnation was valid, and conclusive upon Savin, the defendant therein, such payment extinguished the indebtedness of the defendants to the plaintiff. Dr alee on' Attachments, sec. 710.
The case then turns upon the question of the validity and effect of the judgment of condemnation.
Under the Constitution of the U. S., Art. 4, sec. 1, “full faith and credit shall be given in each State, to the public acts, .records and judicial proceedings of every other State.” Revised Statutes TJ. S., sec. 905.
It was decided in Hughes vs. Davis, 8 Md., 271, that this provision is applicable to judgments rendered in the District of Columbia.
*233(Decided 21st July, 1881.)
In the construction of the constitutional provision, the following propositions have been settled by judicial decision :
1st. That a judgment rendered in one State by a Court having jurisdiction, has in every other State the faith and credit of a domestic judgment. Bank U. S. vs. Merchants’ Bank, 7 Gill, 430.
2nd. In support of such, judgment jurisdiction is presumed, and the onus of disproving it rests upon the party assailing it. This was decided in the case last above cited, and also in Bissel vs. Briggs, 9 Mass., 462, and Scott vs. Coleman, 5 Littell, (Ky.) 349.
3rd. The service of process upon Bond and Moore, the garnishee, within the District of Columbia gave the Supreme Court jurisdiction to render the judgment in question. Cooper vs. Reynolds, 10 Wall., 316; Starbuck vs. Murray, 5 Wend., 148; Blyler vs. Kline, 14 P. F. Smith, 130 ; Taylor vs. Phelps, 1 H. & G., 501.
In this case, the judgment relied on by the defendants comes incidentally in question, in such case it is laid down in Taylor and McNeal vs. Phelps, 1 H. & G., 501, that if it “be by a Court of competent jurisdiction, it has the force and effect of a domestic judgment, and the correctness of it cannot be examined into, but it is conclusive. We refer also to Barney vs. Patterson, 6 H. & J., 182.
The objection made by the appellant that the garnishee was not a citizen of the District of Columbia, is without force. His debt to the appellant was payable wherever he was found, Turner vs. Williams, 26 E. C. L., 110, and process having been served upon him, the Supreme Court of the District had unquestionably jurisdiction to render the judgment; and the same having been paid, it follows-that there was no error in granting the prayer of the appellees and refusing those of the appellant.

Judgment affirmed.